Exhibit 10.46

 

AMENDMENT NO. 1 TO

TRANSACTION AGREEMENT

 

This Amendment No. 1 (this “Amendment”) is entered into as of March 9, 2018, and
shall become effective as provided below, by and among 356 Royalty Inc., a
company organized under the laws of Delaware having a principal place of
business at 6154 Nancy Ridge Drive, San Diego, CA 92121 (“Arena”), Eisai Inc., a
company organized under the laws of Delaware, having a principal place of
business at 100 Tice Blvd., Woodcliff Lake, New Jersey 07677 (“ESI”), and Eisai
Co., Ltd., a company organized under the laws of Japan, having a principal place
of business at 4-6-10 Koishikawa Bunkyo-ku, Tokyo, Japan, 112-88 (“ECL”).
“Eisai” shall mean (a) ESI, with respect to all rights and obligations of Eisai
under the Agreement (as defined below) with respect to the ESI Territory (as
defined in the Agreement) and (b) ECL, with respect to all rights and
obligations of Eisai under the Agreement with respect to the ECL Territory (as
defined in the Agreement). Each of Arena and Eisai may be referred to in this
Amendment individually as a “Party” and collectively as the
“Parties”.  Capitalized terms used in this Amendment that are not otherwise
defined shall have the meanings ascribed to such terms in the Agreement.

 

Whereas

 

 

A.

Arena and Eisai previously entered into the Transaction Agreement dated December
28, 2016 (as may be amended in accordance with its terms, the “Agreement”);

 

 

B.

Arena’s affiliate Arena Pharmaceuticals GmbH (“Arena GmbH”) and Eisai previously
entered into the Supply Agreement dated December 28, 2016 (as may be amended in
accordance with its terms, the “Supply Agreement”);

 

 

C.

Arena GmbH is pursuing a sale of all or substantially all of its business or
assets to which the Supply Agreement relates to Siegfried Pharma AG or an
affiliate thereof (“Siegfried”), which would include assignment to and
assumption by Siegfried of the Supply Agreement (the “Siegfried Transaction”).

 

 

D.

The Parties intend to amend the Transaction Agreement in certain respects as set
forth in this Amendment, with such amendments taking effect automatically upon
(i) the execution by Siegfried and Arena GmbH of the acquisition agreement in
respect of the Siegfried Transaction with respect to paragraphs 1 and 3 below
and (ii) the closing of the Siegfried Transaction with respect to paragraphs 2
and 4 below.

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Arena and Eisai,
intending to be legally bound, hereby agree as follows:

 

1.

Section 1.15 of the Transaction Agreement shall be deleted and replaced in its
entirety by the following:

 

“1.15“Arena Manufacturing Defect Losses” means Product Liability Losses
attributable to a Product Liability Claim to the extent alleging defective
manufacturing of a Product where such Product was manufactured by Arena GmbH or
any successor or assign of Arena GmbH under the Supply Agreement, but excluding
Product manufactured by any successor or assign of Arena GmbH under the Supply
Agreement after the closing



 

 

1



 

 

--------------------------------------------------------------------------------

of the transaction resulting in such Person becoming a successor or assign (a
“Facility Acquisition”).”

 

 

2.

Section 4.3(a) of the Transaction Agreement shall be deleted and replaced in its
entirety by the following:

 

“(a)Co-Promotion Partners, Sublicensees and Distributors.  (i) Eisai shall have
the right to appoint one or more Third Parties as Co-Promotion Partners to
co-promote or co-market Products with Eisai in the Territory, to grant one or
more Sublicenses in the Territory, or to appoint one or more Third Parties as
Distributors to market, promote, sell and distribute the Products on Eisai’s
behalf in the Territory; and (ii) each such Co-Promotion Partner shall have the
right to appoint additional Co-Promotion Partners, each such Distributor shall
have the right to appoint additional Distributors, and each such Sublicensee or
Affiliate shall have the right to grant further Sublicenses, in each case (i)
and (ii), as and to the extent set forth below in this Section 4.3(a).  Eisai
shall have the right to appoint a Third Party as a Co-Promotion Partner in the
Territory, to grant a Sublicense in any country in the Territory, and to appoint
one or more Third Parties as Distributors in any country in the Territory (which
may include development work on a Product in such country), without Arena’s
prior written consent but on at least three Business Days prior written notice
to Arena.  In addition, any Co-Promotion Partner shall have the right to appoint
a Third Party as a Co-Promotion Partner in the Territory, any Distributor shall
have the right to appoint a Third Party as a Distributor in the Territory, and
any Sublicensee may grant further Sublicenses in the Territory, in each case on
at least three Business Days prior written notice to Arena.  Any such Third
Party described in this Section 4.3(a) shall be a “subcontractor” of Eisai for
which Eisai shall be responsible as provided in Section 15.5(b).”

 

 

3.

Notwithstanding anything to the contrary in the Agreement (as amended by this
Amendment), the Parties hereby agree that Eisai does not owe any royalties for
Products sold by Ildong Pharmaceutical Co., Ltd. or its Affiliates for which the
purchase price for such Products was paid or due to Arena GmbH or its Affiliates
by Ildong Pharmaceutical Co., Ltd. or its Affiliates pursuant to the Third Party
Distributor Agreement with Ildong Pharmaceutical Co., Ltd.  For the avoidance of
doubt, nothing in this paragraph 3 modifies Eisai's obligations in the Agreement
to pay royalties for Products sold by Ildong Pharmaceutical Co., Ltd. for which
the purchase price for such Products was paid or due to Eisai or its Affiliates
by Ildong Pharmaceutical Co., Ltd. pursuant to the Third Party Distributor
Agreement with Ildong Pharmaceutical Co., Ltd.  

 

 

4.

The Parties hereby agree that the Siegfried Transaction shall constitute a
Facility Acquisition.

 

 

5.

This Amendment (other than paragraphs 1 and 3) shall become effective, and the
Agreement shall be amended as set forth herein, upon the closing of the
Siegfried Transaction if, and only if, the closing of the Siegfried Transaction
occurs on or prior to June 30, 2018. Arena shall keep Eisai reasonably apprised
of the status of the Siegfried Transaction and provide Eisai written notice of
the signing and the closing of the Siegfried Transaction, including the date of
such execution by Siegfried and Arena GmbH of the acquisition agreement in
respect of the Siegfried Transaction and the closing of the Siegfried
Transaction. If Arena provides written notice to Eisai that the Siegfried
Transaction has been terminated and will not close, this Amendment (other than
paragraphs 1 and 3) shall be null and void effective as of the date of such
written notice.  Paragraphs 1 and 3 of this Amendment shall become effective,
and the Agreement shall be amended

2

 

--------------------------------------------------------------------------------

 

as set forth herein, upon the execution by Siegfried and Arena GmbH of the
acquisition agreement in respect of the Siegfried Transaction regardless of
whether or not the Siegfried Transaction ever closes.

 

 

6.

Unless otherwise specifically stated herein, all of the terms and conditions of
the Agreement shall remain in full force and effect in accordance with its
terms.  At the time this Amendment becomes effective as provided in paragraph 5,
this Amendment shall form a part of the Agreement for all purposes, each Party
shall be bound hereby, and any reference to the Agreement shall be deemed a
reference to the Agreement as amended hereby.

 

 

7.

This Amendment may be executed in any number of counterparts each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.  This Amendment may be executed by facsimile or other
electronic signatures and such signatures shall be deemed to bind each Party as
if they were original signatures. This Amendment and all questions regarding its
existence, validity, interpretation, breach or performance, shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, United States, without reference to its conflicts of law principles with
the exception of sections 5-1401 and 5-1402 of New York General Obligations Law.

 

[Signature Pages Follow]

 

 

3

 

--------------------------------------------------------------------------------

In Witness Whereof, the Parties have caused this Amendment to be executed by
their duly authorized agents.

 

356 Royalty Inc.

 

 

By:  / s / Amit D. Munshi

 

 

Name: Amit D. Munshi

 

Title: President and Chief Executive Officer

 

6154 Nancy Ridge Drive

 

San Diego, CA 92121

 

United States of America

 

 

 

 

 

 

 

 

 



[Signature Page to Transaction Agreement Amendment]

 

--------------------------------------------------------------------------------

Eisai Inc.

 

By:__/ s/ Shaji Procida ____________________

Name: Shaji Procida

Title: President and Chief Operating Officer

100 Tice Blvd.

Woodcliff Lake, New Jersey 07677

United States of America

 

Eisai Co., Ltd.

 

 

By:___/ s / Alexander Scott_________________

Name: Alexander Scott

Title: Vice President, Chief Strategy Officer, Neurology Business Group

4-6-10 Koishikawa Bunkyo-ku

Tokyo, Japan, 112-88

 

 

[Signature Page to Transaction Agreement Amendment]

 